                                                                                     FILED
                                                                               US DISTRICT COURT
                                                                               WESTERN DISTRICT
                            UNITED STATES DISTRICT COURT                         OF ARKANSAS
                            WESTERN DISTRICT OF ARKANSAS                          Sep 19, 2019
                                 FORT SMITH DIVISION
                                                                               OFFICE OF THE CLERK
NORTHPORT HEALTH SERVICES
OF ARKANSAS, LLC, et al.                                                           PLAINTIFFS

v.                                   No. 2:17-CV-02128

MARK WESLEY POSEY                                                                 DEFENDANT

                                         JUDGMENT

       Pursuant to the mandate (Doc. 59), judgment (Doc. 59-1), and opinion (Doc. 59-2) of the

United States Court of Appeals for the Eighth Circuit, Plaintiffs’ complaint to compel arbitration

and enjoin State Court proceedings is DISMISSED WITH PREJUDICE.

       IT IS SO ADJUDGED this 19th day of September, 2019.


                                                            /s/P. K. Holmes, ,,,
                                                            P.K. HOLMES, III
                                                            U.S. DISTRICT JUDGE
